DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
	Claim 10, line 17, “heir” should be “their”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 9 – 13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent application publication number US 5,816,359 A to Gregorio et al. (hereinafter referred to as Gregorio).

Regarding claim 1 – 4, 9 – 13 and 18, Gregorio discloses a hydraulic system (pump 20, cylinder 26, cylinder 28, valve 18, and valve 24) for controlling a pair of steerable caster wheels (steerable wheels 12 and 14) of an agricultural machine (Col. 2, Lns. 66 - 67), the hydraulic system (pump 20, cylinder 26, cylinder 28, valve 18, and valve 24) comprising: 
	a pressure source (engine driven pump, Fig. 1) operable to circulate a pressurized fluid (hydraulic fluid reservoir 22); 
	a left side actuator (acting hydraulic cylinder 26) configured to control a left caster wheel (steerable wheel 12); 
	a right side actuator (acting hydraulic cylinder 28) configured to control a right caster wheel (steerable wheel 14); 
	a rear steering control valve (control valve 24) moveable between a first state (first setting, Col. 7, Lns. 34 – 44) disabling direct control of the left side actuator and the right side actuator, and a second state (second setting, Col. 3, Lns. 11 – 14) enabling direct control the left side actuator and the right side actuator to provide a steer response; 
	a left side steering fluid circuit (the left portion of the circuit extending from the piston of cylinder 26, Fig. 1) in fluid communication with the left side actuator; 
	a right side steering fluid circuit (the right portion of the circuit extending from the piston of cylinder 28, Fig. 1) in fluid communication with the right side actuator; 
	a fluidic tie rod fluid circuit (the circuit extending from the bottom/cylinder side of the cylinders 26 and 28, Fig. 1) interconnecting both the left side actuator and the right side actuator with the rear steering control valve in fluid communication; and 
	a fluid connection (steering valve 18) capable of continuously connecting the pressure source (engine driven pump, Fig. 1) and the fluidic tie rod fluid circuit in fluid communication when the rear steering control valve (control valve 24) is disposed in one of the first state (first setting, Col. 3, Lns. 11 – 14) and the second state (second setting, Col. 3, Lns. 11 – 14) to continuously supply the pressurized fluid (hydraulic fluid reservoir 22) to the fluidic tie rod circuit. 

Regarding claims 2 – 4 and 9, Gregorio discloses the hydraulic system (pump 20, cylinder 26, cylinder 28, valve 18, and valve 24) set forth in claim 1, 
	[Claim 2] wherein the fluid connection continuously connects the pressure source (engine driven pump, Fig. 1) and the fluidic tie rod fluid circuit (the circuit extending from the bottom/cylinder side of the cylinders 26 and 28, Fig. 1) in fluid communication when the rear steering control valve (control valve 24) is disposed in either the first state (first setting, Col. 3, Lns. 11 – 14) or the second state (second setting, Col. 3, Lns. 11 - 14) to continuously supply the pressurized fluid (hydraulic fluid reservoir 22) to the fluidic tie rod fluid circuit (flow of hydraulic fluid…can always take place, Col. 3, Lns. 36 – 41);
	[Claim 3] wherein the fluid connection includes a flow restriction (the return flow is normally blocked, Col. 3, Lns. 36 – 41); 
	[Claim 4] wherein the flow restriction is a reduced orifice restriction (inherent in flow restriction is a reduced orifice); and
	[Claim 9] wherein the fluid connection (steering valve 18) is external of the rear steering control valve (control valve 24).

Regarding claim 10, an agricultural machine (Col. 2, Lns. 66 – 67) comprising: 
	a frame, a left rear caster wheel (steering wheel 12) rotatably mounted to the frame for rotational movement about a respective vertical axis (steering left and right); 
	a right rear caster wheel (steering wheel 14) rotatably mounted to the frame for rotational movement about a respective vertical axis (steering left and right); 
	a hydraulic system (pump 20, cylinder 26, cylinder 28, valve 18, and valve 24) for controlling a position of the left rear caster wheel and the right rear caster wheel, the hydraulic system including: 
	a pressure source (engine driven pump, Fig. 1) operable to circulate a pressurized fluid (hydraulic fluid reservoir 22); 
	a left side actuator (acting hydraulic cylinder 26) configured to control the left rear caster wheel; 
	a right side actuator (acting hydraulic cylinder 28) configured to control the right rear caster wheel; 
	a rear steering control valve (control valve 24) moveable between a first state (first setting, Col. 7, Lns. 34 – 44) disabling direct control of the left side actuator and the right side actuator to enable the left rear caster wheel and the right rear caster wheel to rotate about their respective vertical axis independently of each other, and a second state (second setting, Col. 3, Lns. 11 – 14) enabling direct control the left side actuator and the right side actuator to provide a steer response from the left rear caster wheel and the right rear caster wheel; 
	a left side steering fluid circuit (the left portion of the circuit extending from the piston of cylinder 26, Fig. 1) in fluid communication with the left side actuator (acting hydraulic cylinder 26); 
	a right side steering fluid circuit (the right portion of the circuit extending from the piston of cylinder 28, Fig. 1) in fluid communication with the right side actuator (acting hydraulic cylinder 28); 
	a fluidic tie rod fluid circuit (the circuit extending from the bottom/cylinder side of the cylinders 26 and 28, Fig. 1) interconnecting both the left side actuator (acting hydraulic cylinder 26) and the right side actuator (acting hydraulic cylinder 28) with the rear steering control valve (control valve 24) in fluid communication; and 
	a fluid connection (steering valve 18) continuously connecting the pressure source (engine driven pump, Fig. 1) and the fluidic tie rod fluid circuit in fluid communication when the rear steering control valve is disposed in one of the first state and the second state to continuously supply the pressurized fluid (hydraulic fluid reservoir 22) to the fluidic tie rod fluid circuit.

Regarding claim 11, Gregorio discloses the agricultural machine (Col. 2, Lns. 66 – 67) set forth in claim 10, further wherein the fluid connection continuously connects the pressure source (engine driven pump, Fig. 1) and the fluidic tie rod fluid circuit (the circuit extending from the bottom/cylinder side of the cylinders 26 and 28, Fig. 1) in fluid communication when the rear steering control valve (control valve 24) is disposed in either the first state or the second state (second setting, Col. 7, Lns. 34 – 44) to continuously supply the pressurized fluid (hydraulic fluid reservoir 22) to the fluidic tie rod fluid circuit (the flow of hydraulic fluid from the steering valve 18… can always take place; Col. 3 and Lns. 46 – 41, and also see Col. 3, Lns. 11 – 25).

Regarding claims 12, 13 and 18 Gregorio discloses the agricultural machine (Col. 2, Lns. 66 - 67) set forth in claim 10:
	[Claim 12] the fluid connection includes a flow restriction (the return flow is normally blocked, Col. 3, Lns. 36 – 41);
	[Claim 13] the flow restriction is a reduced orifice restriction (inherent in flow restriction is a reduced orifice); and
	[Claim 18] wherein the fluid connection (steering valve 18) is external of the rear steering control valve (control valve 24).

Allowable Subject Matter
Claims 5 – 8, and 14 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, Gregorio discloses the hydraulic system (pump 20, cylinder 26, cylinder 28, valve 18, and valve 24) set forth in claim 1, but does not teach the rear steering control valve includes the fluid connection.  Claims 6 – 8 depend from claim 5, and therefore, are also allowed.

Regarding claim 14, Gregorio discloses the agricultural machine (Col. 2, Lns. 66 – 67) set forth in claim 10, but does not teach the rear steering control valve includes the fluid connection.  Claims 15 – 17 depend from claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                                                           

/JACOB B MEYER/           Primary Examiner, Art Unit 3618